Case 21-42807      Doc 13     Filed 08/13/21 Entered 08/13/21 16:20:16            Main Document
                                           Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In re                                         §
                                              §              Case No. 21-42807-169
        Spruill’s Properties, LLC             §              Chapter 11
                                              §
               Debtor.                        §              Re: Doc. Nos. 1, 6, 7, 9

     ORDER GRANTING DEBTOR’S MOTION TO VACATE ORDER OF DISMISSAL
           AND TO RECONSIDER DISMISSAL OF BANKRUPTCY CASE

        Spruill’s Properties, LLC (the “Debtor”) commenced its bankruptcy case, docketed as case

number 21-42807-169 (the “Case”), under Chapter 11 of Title 11 of the United States Code

(“Bankruptcy Code”) on July 29, 2021 (“Petition Date”) by filing an Official Form 201 - Voluntary

Petition for Non-Individuals Filing for Bankruptcy (the “Petition”), an Official Form 204 - Chapter

11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not

Insiders, and a Corporate Ownership Statement (Rule 7007.1) with this Court. Doc. No. 1 at 1-6,

8. The Debtor also filed a creditor matrix with the Petition (the “Creditor Matrix”). Id. at 7. Due

to deficiencies in the Creditor Matrix, this Court entered its order dismissing the Case pursuant to

Local Rules 1002(A)(2) and 1007-7 on August 2, 2021 (the “Order Dismissing Case”). Doc. No.

6.

        On August 3, 2021, the Debtor filed a Verification of Creditor Matrix – Amended, along

with an amended creditor matrix and a memorandum compliant with Local Rule 1009(A)

identifying the changes made in the amended creditor matrix to address the deficiencies

enumerated in the Order Dismissing Case. Doc. No. 7. The Debtor also filed its Debtor’s Motion

to Vacate Order of Dismissal and to Reconsider Dismissal of Bankruptcy Case (the “Motion” that

same day. Doc. No. 9. The Motion seeks vacation of this Court’s August 2, 2021 order dismissing

the Case and reinstatement of the Case, asserting that the deficiencies that resulted in dismissal

                                                  1
Case 21-42807       Doc 13      Filed 08/13/21 Entered 08/13/21 16:20:16             Main Document
                                             Pg 2 of 3


resulted from administrative errors remedied by the Debtor’s August 3, 2021 filings. Doc. No. 9

at 1-2, ¶¶ 3-4. No objections or other responses to the Motion appear of record and cause exists

to grant the relief requested in the Motion.

        Accordingly, this Court now ORDERS that the Debtor’s Motion to Vacate Order of

Dismissal and to Reconsider Dismissal of Bankruptcy Case [Doc. No. 9] be GRANTED.

        This Court further ORDERS that the Order Dismissing Case [Doc. No. 6] be SET ASIDE

in its entirety.

        This Court further ORDERS that the Case and the stays of section 362 of the Bankruptcy

Code, 11 U.S.C. §§ 101-1550, are hereby REINSTATED. All motions pending as of dismissal of

the Case hereby are reinstated without calendar dates. The Debtor shall obtain a hearing date and

time, reset all motions pending as of August 3, 2021 and provide notice to all appropriate parties.

Failure to comply with these provisions of this Order within fourteen (14) days of the date of this

Order may result in the grant of any such motion/s upon a movant’s application.

        This Court further ORDERS that the Office of the United States Trustee may take all steps

necessary to schedule and provide notice of the meeting of creditors in the Case in accordance

with its standard operations.

        This Court further ORDERS that the Clerk of Court shall prepare, enter and send to all

parties on the amended creditor matrix the Official Form 309F (For Corporations or Partnerships)

- Order and Notice of Chapter 11 Bankruptcy Case upon receipt of all necessary information for

its completion.

        This Court further ORDERS that, no later than two business days after the date of this

Order, the Debtor is directed to serve a copy of this Order on all creditors and parties in interest in




                                                  2
Case 21-42807       Doc 13      Filed 08/13/21 Entered 08/13/21 16:20:16            Main Document
                                             Pg 3 of 3


the Case and file a certificate of service no later than twenty-four hours after service.



                                                                  ___________________________
DATED: August 13, 2021                                            BONNIE L. CLAIR
St. Louis, Missouri                                               United States Bankruptcy Judge
jjh




Copies to:

All creditors and parties in interest.




                                                  3
